Case 3:09-cv-00298-N Document 2812 Filed 12/07/18                    Page 1 of 5 PageID 82712


                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

     Plaintiff,

v.                                                    Civil Action No. 3:09-cv-0298-N

STANFORD INTERNATIONAL BANK,
LTD., et al,

     Defendants.

RALPH S. JANVEY, IN HIS CAPACITY
AS COURT-APPOINTED RECEIVER
FOR THE STANFORD RECEIVERSHIP
ESTATE, AND THE OFFICIAL
STANFORD INVESTORS
COMMITTEE,
                                                      Civil Action No. 3:13-cv-0477-N-BG
     Plaintiffs,

v.

PROSKAUER ROSE, LLP,
CHADBOURNE & PARKE, LLP, AND
THOMAS V. SJOBLOM,

     Defendants.

                      RESPONSE TO HSBC’S OBJECTION TO THE
                       PROPOSED PROSKAUER SETTLEMENT

To the Honorable Court:

       Proskauer Rose LLP (“Proskauer”) files this Response to HSBC’s Objection to the

Proposed Proskauer Settlement, and respectfully states as follows:

       HSBC Bank plc (“HSBC”), a defendant in Rostain, et al. v. Trustmark National Bank, et

al., Case No. 3:09-cv-2384-N (the “Bankers’ Case”), objects to the proposed settlement between




                                               1
Case 3:09-cv-00298-N Document 2812 Filed 12/07/18                   Page 2 of 5 PageID 82713


Proskauer and Plaintiff Ralph Janvey, in his capacity as Court-Appointed Receiver for the

Stanford Receivership Estate, and Plaintiff The Official Stanford Investors Committee, because

the settlement may “destroy HSBC’s contribution rights” under the Texas Securities Act.

(Objection, SEC Action Doc. 2796 ¶ 4) HSBC requests that the proposed Final Judgment and

Bar Order be modified to delete the bar against seeking contribution from settling parties or that

the bar to contribution be contingent on the Court applying Chapter 33 of the Texas Civil

Practice and Remedies Code to the claims asserted against it.

       This Court, however, already rejected the same objection by HSBC in Janvey, et al. v.

Greenberg Traurig, et al., Case No. 3:12-cv-04641-N to the Plaintiffs’ settlement with Hunton &

Williams LLP. In doing so, the Court held that the proposed bar order resolved HSBC’s concerns

by “explicitly preserving the rights of parties in other Stanford-related actions to seek a

settlement credit in connection to the Hunton settlement pursuant to Chapter 33, in the event

Chapter 33 is deemed applicable.” (Order, SEC Action Doc. 2701) After rejecting HSBC’s

objection, the Court entered the Rule 54(b) Final Judgment and Bar Order, which was both “final

and appealable.” (Doc. 265 ¶ 18, Case No. 3:12-cv-04641-N) HSBC did not appeal the order

overruling its objection, and thus is barred by collateral estoppel from asserting it here. Pace v.

Bogalusa City Sch. Bd., 403 F.3d 272, 290 (5th Cir. 2005) (“Issue preclusion or collateral

estoppel is appropriate when: (1) the identical issue was previously adjudicated; (2) the issue was

actually litigated; and (3) the previous determination was necessary to the decision.”).

       As with the Hunton settlement, the proposed Final Judgment and Bar Order contains

language substantively identical to the language that the Court approved to preserve the rights of

all non-settling defendants to seek a settlement credit in connection with this settlement, in the

event Chapter 33 applies:




                                                 2
Case 3:09-cv-00298-N Document 2812 Filed 12/07/18                   Page 3 of 5 PageID 82714


               Nothing in this Final Judgment and Bar Order shall affect or be construed to
       affect in any way whatsoever, any right of any Person, entity, or Interested Party to: (a)
       claim a credit or offset, however determined or quantified, if and to the extent provided
       by any applicable statute, code, or rule of law, against any judgment amount, based upon
       the Settlement or payment of the Settlement Amount; (b) designate a “responsible third
       party” or “settling person” under Chapter 33 of the Texas Civil Practice and Remedies
       Code; or (c) take discovery under applicable rules in litigation; provided for the
       avoidance of doubt that nothing in this paragraph shall be interpreted to permit or
       authorize any action or claim seeking to impose any liability of any kind (including but
       not limited to liability for contribution, indemnification or otherwise) upon Proskauer or
       any Proskauer Released Party, including, but not limited to, the ARCA Investments
       Litigation as to Proskauer and Sjoblom.

(SEC Action Doc. 2769, Exhibit C ¶ 11) Therefore, as with Hunton, HSBC’s same objection

should likewise be overruled.

       Moreover, Texas law recognizes that a defendant’s pre-trial settlement “eviscerates” any

right the non-settling defendant had to contribution. Hardy v. Gulf Oil Corp,, 949 F.2d 826, 832

(5th Cir. 1992). “The Fifth Circuit has recognized the allowance of a contribution bar rule in

favor of a settling defendant.” In re Terra-Drill Partnerships Sec. Litig., 726 F. Supp. 665, 656

(S.D. Tex. 1989). “Any other rule would inhibit settlement of claims,” and prevent the finality a

settling party is seeking to achieve. Id.; In re Voluntary Purchasing Groups Inc. Litig., Civ. A.

Nos. 3:94-cv-2477, et al., 2002 WL 1269972, at *4 (N. D. Tex. June 5, 2002) (“The rationale

underlying this rule is to protect the finality of settlements.”). Accordingly, Chapter 33 of the

Texas Civil Practice and Remedies Code has codified this contribution bar rule: “No defendant

has a right of contribution against any settling person.” TEX. CIV. PRAC. & REM. CODE §

33.015(d).

       Indeed, if sustained, HSBC’s objection would make it nearly impossible for parties such

as Proskauer to settle the claims asserted by Plaintiffs in this lawsuit. Finality and certain peace

from future liability are essential to Proskauer’s agreement to pay $63 million in order to end its




                                                 3
    Case 3:09-cv-00298-N Document 2812 Filed 12/07/18                      Page 4 of 5 PageID 82715


involvement in this litigation. Without that finality, it is unlikely Proskauer—or any other

defendant in the Stanford litigation—would be willing to settle.1

         WHEREFORE, for the reasons set forth above, Proskauer Rose LLP respectfully requests

that the Court overrule HSBC’s objection, approve the Settlement Agreement, and enter the

proposed Final Judgment and Bar Order as submitted to the Court.



                                                           Respectfully submitted,


                                                           /s/ Neil R. Burger
                                                           Bruce W. Collins
                                                             Texas Bar No. 04604700
                                                             bcollins@ccsb.com
                                                           Neil R. Burger
                                                             Texas Bar No. 24036289
                                                             nburger@ccsb.com
                                                           CARRINGTON, COLEMAN, SLOMAN &
                                                           BLUMENTHAL, L.L.P.
                                                           901 Main Street, Suite 5500
                                                           Dallas, Texas 75202
                                                           Telephone: (214) 855-3000
                                                           Facsimile: (214) 855-1333

                                                           Attorneys for Proskauer Rose LLP




1
 In Stanford-related cases, the Court has approved and entered numerous Bar Orders protecting settling
parties from any future liability to non-settling defendants. See, e.g., Adams & Reese Order Approving
Settlement and Entering Final Bar Order and Injunction, SEC Action Doc. 2230 ¶¶ 3-11 (Aug. 27, 2015);
BDO Final Bar Order, SEC Action Doc. 2248 ¶ 11 (Sept. 23, 2015); Kroll Bar Order and Judgment, SEC Action
Doc. 2363 ¶ 10 (Aug. 30, 2016); Chadborne & Parke Final Bar Order, SEC Action Doc. 2365 ¶ 11 (Aug. 30, 2016);
Underwriters Final Bar Order, SEC Action Doc. 2519 ¶ 14 (May 16, 2017); BMB Final Bar Order, SEC Action
Doc. 2566 ¶ 11 (Aug. 23, 2017); Willis Final Bar Order, SEC Action Doc. 2568 ¶ 10 (Aug. 23, 2017); Hunton Final
Bar Order, SEC Action Doc. 2703 ¶ 11 (March 26, 2018).


                                                      4
Case 3:09-cv-00298-N Document 2812 Filed 12/07/18               Page 5 of 5 PageID 82716


                              CERTIFICATE OF SERVICE

       I certify that the foregoing document was served on all counsel of record via CM/ECF

under Federal Rule of Civil Procedure 5 on December 7, 2018, 2018.

                                                  /s/ Neil R. Burger




                                             5
